[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STIPULATED JUDGMENT
In the above matter, referred to the undersigned, the parties appeared in court and, through their counsel, filed a written Stipulation for judgment and withdrawal of the action.
The terms of the Stipulation are accepted and are attached hereto and made part of the judgment entered herein.
A. Frederick Mignone State Trial Referee
Attachment — 2 pgs.
STIPULATION
The parties in the above entitled matter hereby stipulate that the above entitled matter will be withdrawn by agreement of the parties and that in consideration of said withdrawal, the parties agree as follow:
1. The property known as 11 Centre Village Drive, Madison, Connecticut will be offered to Citicorp Mortgage, Inc. in lieu of foreclosure to avoid any potential deficiency to the parties herein.
2. The monies currently held by Attorney Andrew Amendolla of East Haven, Connecticut will be paid to Mary Lynn Nawrocki, attorney for Stacey Kaplunic, the purpose of which will be to split between the parties and said funds will be disbursed $1,000.00 for the benefit of Stacey Kaplunic and $1,000.00 for the benefit of Raymond Murphy.
3. The parties will execute a deed in lieu of foreclosure and other documents required by Citicorp Mortgage, Inc. to effectuate the deed in lieu of foreclosure.
4. The parties stipulate subject to Court approval, that the finding of contempt dated May 6, 1991 as against the Defendant Raymond Murphy be vacated.
5. The parties further stipulate that should the bank not accept the deed in lieu of foreclosure, that all parties will cooperate in the quick CT Page 6347 transfer of the property through foreclosure and stipulate to the finding of a twenty-one (21) day Law Day in any Judgment of Strict Foreclosure.
PLAINTIFF Mary Lynn Nawrocki Her Attorney
DEFENDANT Samuel B. Feldman His Attorney